              Case 19-05743
Debtor 1 Nicholas S Hannon                    Doc          Filed 04/09/20            Entered 04/09/20 14:59:00          Desc
                                                                                                      Case number (if known)     Main
                                                                                                                             19-05743
                                                               Document              Page 1 of 3
 Fill in this information to identify the case:
 Debtor 1          Nicholas S Hannon
 Debtor 2         Yolanda B Hannon
                   (Spouse, if filing)
 United States Bankruptcy Court for the Northern District of Illinois
                                                                  (State)
 Case number: 19-05743




Official Form 410S1
Notice of Mortgage Payment Change
                                                                                                                                                  12/
15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy
Rule 3002.1

Name of Creditor: Nationstar Mortgage LLC d/b/a Mr.                                      Court Claim No. (if known): 11
Cooper

Last four digits of any number                                                           Date of Payment Change:
you use to identify the debtor's                  XXXXXX0751
account:                                                                                 Must be at least 21 days after date of    05/01/2020
                                                                                         this notice.

                                                                                         New total payment:
                                                                                                                                   $860.54
                                                                                         Principal, interest, and escrow, if any

Part 1:         Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

      No.
      Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
      the basis for the change. If a statement is not attached, explain why:




            Current escrow payment: $149.39                                              New escrow payment: $154.55

Part 2:         Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

      No.
      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a statement is not
      attached, explain why:

            Current interest rate:                                          %            New interest rate:                        %

            Current principal and interest payment: $                                    New principal and interest payment: $


Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

     No
     Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
      (Court approval may be required before the payment change can take effect.)
          Reason for change:

            Current mortgage payment: $                                                  New mortgage payment: $



Part 4:       Sign Here

Official Form 410S1                                                     Notice of Mortgage Payment Change                                Page 1
                Case 19-05743              Doc               Filed 04/09/20          Entered 04/09/20 14:59:00              Desc Main
                                                                 Document            Page 2 of 3
The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.
I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

X        /s/ Richard B. Aronow                                                                Date: April 9, 2020
         Signature




Print:               Richard B. Aronow                                                        Title Attorney for Creditor
                     First Name                Middle Name              Last Name


Company              Shapiro Kreisman & Associates, LLC


Address              2121 Waukegan Road, Suite 301
                     Number           Street


                     Bannockburn, IL 60015
                     City                                       State     ZIP Code


Contact phone        (847) 291-1717                                                           Email
        Case 19-05743      Doc    Filed 04/09/20    Entered 04/09/20 14:59:00     Desc Main
                                      Document      Page 3 of 3

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Marilyn Marshall, 224 South Michigan, Ste 800, Chicago, IL 60604
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Nicholas S Hannon, 1430 Ellisville Lane, Schaumburg, IL 60193
Yolanda B Hannon, 1430 Ellisville Lane, Schaumburg, IL 60193



                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that he/she caused a true and correct copy of the above
and foregoing document to be sent to the Debtors at the address listed below. Said copy was
placed in an envelope addressed as listed below and placed in the U.S. Mail on April 9, 2020, with
first class postage prepaid. All other parties entitled to notice received such notice electronically,
through the office of the Clerk of the Court.

                                          Respectfully Submitted,

                                   /s/ Richard B. Aronow
                                   Richard B. Aronow

Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090081

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an attempt to
collect a debt. Any information may be used for that purpose. If your personal liability for
this debt has been extinguished, discharged in bankruptcy or if a court order prohibits
collecting this debt from you personally, then this is an attempt to enforce the Movant’s
rights with respect to the property addressed herein, and it is not an attempt to collect the
debt from you personally.
